Yap,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed. Priority date of 17 April 2019 is given.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 May 2019 and 11 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (U.S. Pub. No.: US 20100280996, hereinafter Gross) and further in view of Oracle (Oracle “Database Concepts,” May, 2015).
For claim 1, Gross discloses a non-transitory computer readable medium including a computer program, the computer program causing a computer to perform steps for performing space management for data storing of a database management system (DBMS) when executed by one or more processors, the steps including: 
maintaining one or more meta files for respectively managing spaces of one or more data files included in a data file group, in a persistent storage, wherein the data file includes one or more data blocks, the meta file includes one or more meta blocks, and the meta block includes meta information for managing the spaces of the one or more data blocks (Gross: paragraph [0034], “Because data for each virtual disk is stored in one or more files…storage 110...” paragraph [0067], “...FIG. 4 shows a virtual disk file (e.g., virtual disk file 312 of FIG. 3) in accordance with an embodiment. The virtual disk file may be used to store data for a virtual disk (e.g., virtual disk 242 of FIG. 2). As shown in FIG. 4, the virtual disk file includes a superblock 400, two checkpoint blocks 402-404, a set of metadata blocks 406-412, and a set of data blocks 414-420.” Paragraph [0071], “Each metadata block 406-412 may contain information (e.g., metadata) describing a snapshot of the virtual disk. For example, each metadata block 406-412 may include a block list of data blocks (e.g., data blocks 414-420) used in the snapshot” paragraph [0090], “…a space on a virtual disk file is allocated for the changes (operation 804), and the changes are written to the space (operation 806). For example, the space may correspond to a metadata block (e.g., metadata blocks 406-412 of FIG. 4) in the virtual disk file. The changes may be written to the metadata block as a list of references to data blocks (e.g., data blocks 414-420 of FIG. 4) in the virtual disk file that have changed since the last existing snapshot…”
WHERE “data files” is broadly interpreted as “virtual disk file” or “a superblock 400”
WHERE “maintaining one or more meta files” is broadly interpreted as “a superblock 400” or “two checkpoint blocks 402-404”
WHERE “wherein the data file includes one or more data blocks” is broadly interpreted as “virtual disk file includes a superblock 400, two checkpoint blocks 402-404, a set of metadata blocks 406-412, and a set of data blocks 414-420”
WHERE “the meta file includes one or more meta blocks” is broadly interpreted as “the virtual disk file includes a superblock 400, two checkpoint blocks 402-404, a set of metadata blocks 406-412”
WHERE “the meta block includes meta information for managing the spaces of the one or more data blocks” is broadly interpreted as “each metadata block 406-412 may include a block list of data blocks” and “a space on a virtual disk file is allocated for the changes…The changes may be written to the metadata block as a list of references”); 
disk emulator 304 may use differential location data structure 310 to locate blocks of data in virtual disk file 312…differential location data structure 310 may map blocks in the snapshot to blocks in virtual disk file 312.” Paragraph [0053], “…generate differential location data structure 310 within the memory, disk emulator 304 may obtain metadata associated with a snapshot of the virtual disk from virtual disk file 312 and populate differential location data structure 310 with the metadata.” paragraphs [0054]-[0055], “disk emulator 304 may create a free list and a block list from the metadata; the free list may contain unused blocks in virtual disk file 312, while the block list may contain blocks that are used by live (e.g., stored) snapshots of the virtual disk. In other words, the free list and block list may correspond to complementary sets of blocks within virtual disk file 312. As with differential location data structure 310, the free list and/or block list may be represented using a variety of data structures, including bitmaps, B-trees, AVL trees, and/or linked lists.”
WHERE “creating a space management structure” is broadly interpreted as “create a free list and a block list from the metadata; the free list may contain unused blocks in virtual disk file 312, while the block list may contain blocks that are used by live…” which is obvious to an ordinary skill in the art that “a free list and a block list” are stored.
WHERE “Data Block Address” is broadly interpreted as “location data structure 310 to locate blocks…”
WHERE “the available space level unit is predetermined to quantitatively present the size of an available space in the data block” is broadly interpreted as “unused blocks” (e.g. “the size of an available space in the data block” is 100%, as it is 100% free)); and 
determining the data blocks to be assigned corresponding to a space request for the data file group, by referring to the space management structure maintained on the memory, in response to the space request (Gross: paragraph [0055], “To allocate a block (e.g., in a write operation), disk emulator 304 may search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list…”
WHERE “a space request” is broadly interpreted as “allocate a block (e.g., in a write operation)”
WHERE “determining the data blocks to be assigned corresponding to a space request for the data file group” is broadly interpreted as “search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria”)
However, Gross does not explicitly disclose the available space level unit is predetermined to quantitatively present the size of an available space in the data block.
Oracle discloses the available space level unit is predetermined to quantitatively present the size of an available space in the data block (Oracle: pages 12-4 to 12-5, “Manual Segment Space Management The legacy MSSM method uses a linked list called a free list to manage free space in the segment. For a database object that has free space, a free list keeps track of blocks under the high water mark (glossary.htm#CHDIJHII) (HWM), which is the dividing line between segment space that is used and not yet used. As blocks are used, the database puts blocks on or removes blocks from the free list as needed. 
In addition to PCTFREE, MSSM requires you to control space allocation with SQL parameters such as PCTUSED, FREELISTS, and FREELISTGROUPS. PCTUSED sets the percentage of free space that must exist in a currently used block for the database to put it on the free list. For example, if you set PCTUSED to 40 in a CREATE TABLE statement, then you cannot insert rows into a block in the segment until less than 40% of the blockspace is used”
Page 12-12, “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wastedspace… Figure 12-9…The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data andheader occupy a combined 90% of the total block space, leaving only 10% free.”
WHERE “available space level” is broadly interpreted as “PCTFREE” or “PCTUSED”
WHERE “predetermined to quantitatively present the size of an available space in the data block” is broadly interpreted as “PCTUSED to 40” or “PCTFREE setting ensures that at least 20% of the data block is free”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 3, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein the data file group is mapped to one object, the space management structure corresponds to one data file group (Gross: paragraph [0034], “Because data for each virtual disk is stored in one or more files…storage 110...” paragraphs [0052]-[0055], “…generate differential location data structure 310 within the memory, disk emulator 304 may obtain metadata associated with a snapshot of the virtual disk from virtual disk file 312 and populate differential location data structure 310 with the metadata…disk emulator 304 may create a free list and a block list from the metadata; the free list may contain unused blocks in virtual disk file 312, while the block list may contain blocks that are used by live (e.g., stored) snapshots of the virtual disk. In other words, the free list and block list may correspond to complementary sets of blocks within virtual disk file 312. As with differential location data structure 310, the free list and/or block list may be represented using a variety of data including bitmaps, B-trees, AVL trees, and/or linked lists.”
paragraph [0067], “...FIG. 4 shows a virtual disk file (e.g., virtual disk file 312 of FIG. 3) in accordance with an embodiment. The virtual disk file may be used to store data for a virtual disk (e.g., virtual disk 242 of FIG. 2). As shown in FIG. 4, the virtual disk file includes a superblock 400, two checkpoint blocks 402-404, a set of metadata blocks 406-412, and a set of data blocks 414-420.” Paragraph [0071], “Each metadata block 406-412 may contain information (e.g., metadata) describing a snapshot of the virtual disk. For example, each metadata block 406-412 may include a block list of data blocks (e.g., data blocks 414-420) used in the snapshot” paragraph [0090], “…a space on a virtual disk file is allocated for the changes (operation 804), and the changes are written to the space (operation 806). For example, the space may correspond to a metadata block (e.g., metadata blocks 406-412 of FIG. 4) in the virtual disk file. The changes may be written to the metadata block as a list of references to data blocks (e.g., data blocks 414-420 of FIG. 4) in the virtual disk file that have changed since the last existing snapshot…”
WHERE “the data file group is mapped to one object” is broadly interpreted as “virtual disk file,” 
WHERE “the space management structure corresponds to one data file group” is broadly interpreted as “free list may contain unused blocks in virtual disk file 312…”
However, Gross does not explicitly disclose the object means a logical storage architecture existing in a database and includes at least one of a table and an index.
Oracle discloses the object means a logical storage architecture existing in a database and includes at least one of a table and an index (Oracle: page 12-2 “A segment (glossary.htm#i432714)is a set of extents allocated for a specific database object, such as a table (glossary.htm#i432801). For example, the data for the employees table is stored in its own data segment (glossary.htm#CHDDJICF), whereas each index (glossary.htm#i432409) for employees is stored in its own index segment (glossary.htm#CHDGDDBB). Every database object that consumes storage consists of a single segment…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 4, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein each of the one or more data blocks includes fourth information presenting the size of an available space to which a change of the available space by uncommitted transaction has not been reflected (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a ” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12,
WHERE “includes fourth information presenting the size of an available space to which a change of the available space by uncommitted transaction has not been reflected” is broadly interpreted as “PCTFREE setting ensures that at least 20% of the data block is free” which indicates current “free space” of the “the data block” which further indicates that “PCTFREE” compares current “the size of an available space” with “PCTFREE setting of 20” before committing “INSERT statement,” if the current “the size of an available space” (before commit transaction) is not less than 20%, “prevents an INSERT statement from filling the block”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 5, Gross and Oracle disclose the non-transitory computer readable medium of claim 4, wherein each of the one or more data blocks includes sixth information, which is information about a space variation changed by a data change, when data stored in a data block is changed by a transaction, and the steps further include updating fourth information based on the sixth information when the transaction is committed (Oracle: page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” 
pages 12-4 to 12-5, “In addition to PCTFREE, MSSM requires you to control space allocation with SQL parameters such as PCTUSED, FREELISTS, and FREELISTGROUPS. PCTUSED sets the percentage of free space that must exist in a currently used block for the database to put it on the free list. For example, if you set PCTUSED to 40 in a CREATE TABLE statement, then you cannot insert rows into a block in the segment until less than 40% of the blockspace is used”
As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12,
WHERE “includes sixth information, which is information about a space variation changed by a data change” is broadly interpreted as “…checks…If the row cannot fit in the block,” (e.g. size of the change, such as size of new row), where when “insert a row into a table” it checks “If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED,” which indicates, it checks size of the new row to see if it will fit in the free space of the block” (e.g. if six information will fit the block),
WHERE “include updating fourth information based on the sixth information when the transaction is committed” is broadly interpreted as “PCTFREE setting ensures that at least 20% of the data block is free” which indicates current “free space” of the “the data block” which further indicates, “PCTFREE setting” knows the updated “percentage of free space” after the committed transaction (e.g. “INSERT statement”) in order to “PCTFREE setting ensures that at least 20% of the data block is free” and “the database prevents an INSERT statement from filling the block so that the row data andheader occupy a combined 90% of the total block space, leaving only 10% free”) )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 6, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein the meta information includes second information presenting the available space level unit of each of one or more data blocks that are managed by the meta blocks, and the available space level unit is based on fourth information presenting the size of an available space to which a change of the available space by uncommitted transaction has not been reflected (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12,
WHERE “second information” is broadly interpreted as “PCTFREE setting of 20” (e.g. “PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block” will compare “PCTFREE setting” with current percentage if free space in the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 7, Gross and Oracle disclose the non-transitory computer readable medium of claim 6, the steps further include: 
identifying a commit of a change of data stored in the one or more data blocks (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block…”); 
As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list” WHERE “when the commit of the change of data stored in the one or more data blocks is identified” is broadly interpreted as “insert a row into a table”); and 
updating the meta information of the meta block managing the data block when the change of the available space level unit corresponding to the fourth information is identified (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the ” where “” is broadly interpreted as “if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12,
WHERE “second information” is broadly interpreted as “PCTFREE setting of 20” (e.g. “PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block” will compare “PCTFREE setting” with current percentage if free space in the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 8, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein each of the one or more data blocks includes fifth information presenting the size of an actually usable available space to which a change of the available space by uncommitted transaction has been reflected (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list” where “” is broadly interpreted as “if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12, where “includes fifth information presenting the size of an actually usable available space to which a change of the available space by uncommitted transaction has been reflected” is broadly interpreted as “checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED” which indicates knowing “actually usable available space to which a change of the available space by uncommitted transaction has been reflected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 9, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein the meta information includes second information presenting the available space level unit of each of one or more data blocks that are managed by the meta blocks, and the available space level unit is based on fifth information presenting the size of the available spaces of the data blocks (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list” where “” is broadly interpreted as “if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12, where “wherein the meta information includes second information presenting the available space level unit of each of one or more data blocks that are managed by the meta blocks, and the available space level unit is based on fifth information presenting the size of the available spaces of the data blocks” is broadly interpreted as “PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 10, Gross and Oracle disclose the non-transitory computer readable medium of claim 9, the steps further include: 
As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block…”); 
when the change of data stored in the one or more data blocks is identified, identifying whether an available space level unit, corresponding to fifth information of the data block that the change of data is identified, is changed (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list” WHERE “when the commit of the change of data stored in the one or more data blocks is identified” is broadly interpreted as “insert a row into a table”); and 
when a change of the available space level unit corresponding to the fifth information is identified, updating the meta information of the meta blocks managing the data block (Oracle: Page 12-5 “As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list” where “” is broadly interpreted as “if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list”
page 12-12, “Figure 12–9 shows how a PCTFREE setting of 20 affects space management. The database adds rows to the block over time, causing the row data to grow upwards toward the block header, which is itself expanding downward toward the row data. The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data and header occupy a combined 90% of the total block space, leaving only 10% free.” Also see Fig. 12-6 on page 12-7, Fig. 12-9 on page 12-12,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 12, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein the creating a space management structure including available space level unit and Data Block Address (DBA) of at least some of the data blocks managed by the meta blocks based on the meta information included in the meta blocks of the meta files, and maintaining the created space management structure on a memory includes: 
recording a first mark to the meta blocks managing the space of the data blocks corresponding to the DBAs to prevent the data blocks from being included in the space management structure in duplicate (Gross: paragraph [0054], “disk emulator 304 may create a free list and a block list from the metadata; the free list may contain unused blocks in virtual disk file 312, while the block list may contain blocks that are used by live (e.g., stored) snapshots of the virtual disk. In other words, the free list and block list may correspond to complementary sets of blocks within virtual disk file 312. As with differential location data structure 310, the free list and/or block list may be represented using a variety of data structures, including bitmaps, B-trees, AVL trees, and/or linked lists.” paragraph [0055], “To allocate a block (e.g., in a write operation), disk emulator 304 may search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list…” 
WHERE “recording a first mark to the meta blocks” is broadly interpreted as “free list may contain unused blocks” (which indicates, “unused blocks” is marked as “unused blocks” in “free list”); and 
the steps further include: receiving work completion information that is information about work completion on a data block assigned corresponding to the space request; and when the work completion information is received, removing the first mark for the data block from the meta block managing the space of the data block that work is completed (Gross: paragraph [0054], “disk emulator 304 may create a free list and a block list from the metadata; the free list may contain unused blocks in virtual disk file 312, while the block list may contain blocks that are used by live (e.g., stored) snapshots of the virtual disk. In other words, the free list and block list may correspond to complementary sets of blocks within virtual disk file 312. As with differential location data structure 310, the free list and/or block list may be represented using a variety of data structures, including bitmaps, B-trees, AVL trees, and/or linked lists.” paragraph [0055], “To allocate a block (e.g., in a write operation), disk emulator 304 may search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list…” 
WHERE “a data block assigned corresponding to the space request” is broadly interpreted as “allocate a block (e.g., in a write operation)”
WHERE “removing the first mark for the data block from the meta block managing the space of the data block that work is completed” is broadly interpreted as “select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list” which indicates, “the first mark” (“unused” as in “free list”) of the data block (e.g. “unused blocks” is allocated (e.g. “assigned”) to “the block list” (e.g. make what indicates “blocks that are used”)).
For claim 14, Gross and Oracle disclose the non-transitory computer readable medium of claim 13, wherein additionally assigning the DBA of at least one data block to the space management structure based on the meta information of the one or more meta files corresponding to the space management structure, when it is identified that 
identifying HWM of a data file mapped to the space management structure, when the DBA of a data block to be additionally assigned to the space management structure does not exist in the meta information of the meta files corresponding to the space management structure (Oracle: pages 12-4 to 12-5, “Manual Segment Space Management The legacy MSSM method uses a linked list called a free list to manage free space in the segment. For a database object that has free space, a free list keeps track of blocks under the high water mark (glossary.htm#CHDIJHII) (HWM), which is the dividing line between segment space that is used and not yet used. As blocks are used, the database puts blocks on or removes blocks from the free list as needed.”
Page 12-27, “To manage space, Oracle Database tracks the state of blocks in the segment. The high water mark (HWM) is the point in a segment beyond which data blocks are unformatted and have never been used. MSSM uses free lists to manage segment space. At table creation, no blocks in the segment are formatted. When a session first inserts rows into the table, the database searches the free list for usable blocks. If the database finds no usable blocks, then it preformats a group of blocks, places them on the free list, and begins inserting data into the blocks. In MSSM, a full table scan reads all blocks below the HWM.…”)
Manual Segment Space Management The legacy MSSM method uses a linked list called a free list to manage free space in the segment. For a database object that has free space, a free list keeps track of blocks under the high water mark (glossary.htm#CHDIJHII) (HWM), which is the dividing line between segment space that is used and not yet used. As blocks are used, the database puts blocks on or removes blocks from the free list as needed.”, Page 12-27, “To manage space, Oracle Database tracks the state of blocks in the segment. The high water mark (HWM) is the point in a segment beyond which data blocks are unformatted and have never been used. MSSM uses free lists to manage segment space. At table creation, no blocks in the segment are formatted. When a session first inserts rows into the table, the database searches the free list for usable blocks. If the database finds no usable blocks, then it preformats a group of blocks, places them on the free list, and begins inserting data into the blocks. In MSSM, a full table scan reads all blocks below the HWM…” which is obvious to an ordinary skill in the art, that “HWM” is the point “the point in a segment beyond which data blocks are unformatted and have never been used,” then, when assigning block to free list, “HWM” is moved/updated (e.g. a first HWM) as the data blocks are now formatted and have been used); and 
Manual Segment Space Management The legacy MSSM method uses a linked list called a free list to manage free space in the segment. For a database object that has free space, a free list keeps track of blocks under the high water mark (glossary.htm#CHDIJHII) (HWM), which is the dividing line between segment space that is used and not yet used. As blocks are used, the database puts blocks on or removes blocks from the free list as needed.” Page 12-27, “To manage space, Oracle Database tracks the state of blocks in the segment. The high water mark (HWM) is the point in a segment beyond which data blocks are unformatted and have never been used. MSSM uses free lists to manage segment space. At table creation, no blocks in the segment are formatted. When a session first inserts rows into the table, the database searches the free list for usable blocks. If the database finds no usable blocks, then it preformats a group of blocks, places them on the free list, and begins inserting data into the blocks. In MSSM, a full table scan reads all blocks below the HWM…” which is obvious to an ordinary skill in the art, that “HWM” is the point “the point in a segment beyond which data blocks are unformatted and have never been used,” then, when assigning block to free list, “HWM” is moved/updated (e.g. a first HWM) as the data blocks are now formatted and have been used)
TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “To manage space, Oracle Database tracks the state of blocks in the segment. The high water mark (HWM) is the point in a segment beyond which data blocks are unformatted and have never been used…” (Oracle: Page 12-27) in order to “The database could have just as easily chosen any other block between the HWM and low HWM, or any block below the low HWM that had available space…” (Oracle: Page 12-29)
For claim 15, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein the space request includes at least one of: 
minimum available space information for each of one or more data blocks; inimum available space information for the sum of the available spaces of the one or more data blocks; or information about the number of data blocks (Oracle: pages 12-4 to 12-5, “In addition to PCTFREE, MSSM requires you to control space allocation with SQL parameters such as PCTUSED, FREELISTS, and FREELISTGROUPS. PCTUSED sets the percentage of free space that must exist in a currently used block for the database to put it on the free list. For example, if you set PCTUSED to 40 in a CREATE TABLE statement, then you cannot insert rows into a block in the segment until less than 40% of the blockspace is used”
The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wastedspace… Figure 12-9…The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data andheader occupy a combined 90% of the total block space, leaving only 10% free.”
WHERE “minimum available space information for each of one or more data blocks” is broadly interpreted as “PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12).
For claim 16, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein determining the data blocks to be assigned corresponding to a space request for the data file group, by referring to the space management structure maintained on the memory, in response to the space request, includes: 
removing the DBA of at least one returned data block from the space management structure, when at least one data block is returned corresponding to the space request (Gross: paragraph [0055], “To allocate a block (e.g., in a write operation), disk emulator 304 may search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list. Conversely, garbage collection of blocks in virtual disk file 312 may be accomplished by searching the block list for blocks that are not referenced by live snapshots of the virtual disk, removing the blocks from the block list, and adding the blocks to the free list.” Where “space request” is broadly interpreted as “garbage collection” (e.g. requesting for more free data block)).
Additionally, Oracle also disclose removing the DBA of at least one returned data block from the space management structure, when at least one data block is As an illustration, suppose you insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the enhanced capability of “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) (Oracle: pages 12-2)
For claim 17, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein determining the data blocks to be assigned corresponding To allocate a block (e.g., in a write operation), disk emulator 304 may search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list…”).
For claim 18, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein determining the data blocks to be assigned corresponding to a space request for the data file group, by referring to the space management structure maintained on the memory, in response to the space request includes: 
identifying the size of available space of a data block to be returned in response to the space request for the data file group (Gross: paragraph [0055], “To allocate a block (e.g., in a write operation), disk emulator 304 may search the free list to find an appropriate block and/or extent. For example, disk emulator 304 may select the block based on the block's size, position in the free list, and/or other criteria. Disk emulator 304 may then perform the allocation by removing the block from the free list and adding the block to the block list…”).
	However, Gross does not explicitly disclose identifying the available space level unit included in the space management structure corresponding to the size of the identified available space, and selecting the DBA of one or more data blocks matched with the identified available space level unit.
Oracle discloses identifying the available space level unit included in the space management structure corresponding to the size of the identified available space, and selecting the DBA of one or more data blocks matched with the identified available space level unit (Oracle: pages 12-4 to 12-5, “Manual Segment Space Management The legacy MSSM method uses a linked list called a free list to manage free space in the segment. For a database object that has free space, a free list keeps track of blocks under the high water mark (glossary.htm#CHDIJHII) (HWM), which is the dividing line between segment space that is used and not yet used. As blocks are used, the database puts blocks on or removes blocks from the free list as needed. 
In addition to PCTFREE, MSSM requires you to control space allocation with SQL parameters such as PCTUSED, FREELISTS, and FREELISTGROUPS. PCTUSED sets the percentage of free space that must exist in a currently used block for the database to put it on the free list. For example, if you set PCTUSED to 40 in a CREATE TABLE statement, then you cannot insert rows into a block in the segment until less than 40% of the blockspace is used…
insert a row into a table. The database checks a free list of the table for the first available block. If the row cannot fit in the block, and if the used space in the block is greater than or equal to PCTUSED, then the database takes the block off the list and searches for another block. If you delete rows from the block, then the database checks whether used space in the block is now less than PCTUSED. If so, then the database places the block at the beginning of the free list”
Page 12-12, “The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wastedspace… Figure 12-9…The PCTFREE setting ensures that at least 20% of the data block is free. For example, the database prevents an INSERT statement from filling the block so that the row data andheader occupy a combined 90% of the total block space, leaving only 10% free.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Database Concepts” as taught by Oracle, because it would provide Gross’s medium with the The PCTFREE storage parameter is essential to how the database manages free space. This SQL parameter sets the minimum percentage of a data block reserved as free space for updates to existing rows. Thus, PCTFREE is important for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12) in order to “for preventing row migration and avoiding wasted space…” (Oracle: Page 12-12)
For claim 19, it is a database server claim having similar limitations as cited in claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 20 it is a method claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (U.S. Pub. No.: US 20100280996, hereinafter Gross) and further in view of Oracle (Oracle “Database Concepts,” May, 2015), and further in view of Yu et al. (U.S. Pub. No.: US 20190235782, hereinafter Yu).
	For claim 2, Gross and Oracle disclose the non-transitory computer readable medium of claim 1.
However, Gross and Oracle do not explicitly disclose wherein the number of meta blocks for managing the space of at least a portion of the data file is determined based on size information of the data files.
Yu discloses wherein the number of meta blocks for managing the space of at least a portion of the data file is determined based on size information of the data files (Yu: paragraph [0054], “…an IB metadata block 49 can store up to 1,024 pointers. If a file has fewer than twelve data blocks 50, then it will have no IB metadata blocks 49, so its ratio of file metadata to file data is 0%. If a file has exactly 1,036 data blocks 50, then it will have one IB metadata block 49 that is 100% utilized…” where “size information of the data files” is broadly interpreted as “a file has exactly 1,036 data blocks,” that an ordinary skill in the art understand that larger file has more data blocks, and smaller file has less data blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “TECHNIQUES FOR REBALANCING STORAGE BETWEEN SUBSPACES” as taught by Yu, because it would provide Gross’s medium with the enhanced capability of “…rebalance space utilization between subspaces of a filesystem…utilize segregation of content across subspaces to obtain efficiency improvements and make full use of available storage space even after an imbalanced distribution of contents between subspaces…” (Yu Paragraph [0005])
For claim 11, Gross and Oracle disclose the non-transitory computer readable medium of claim 1.
However, Gross and Oracle do not explicitly disclose wherein the meta information includes at least one of: first information presenting the range of one or more data blocks managed by the meta blocks; or third information presenting the number of data blocks corresponding to the available space level unit.
Yu discloses wherein the meta information includes at least one of: first information presenting the range of one or more data blocks managed by the meta blocks (Yu: paragraph [0054], “…an IB metadata block 49 can store up to 1,024 pointers. If a file has fewer than twelve data blocks 50, then it will have no IB metadata blocks 49, so its ratio of file metadata to file data is 0%. If a file has exactly 1,036 data blocks 50, then it will have one IB metadata block 49 that is 100% utilized…” where “range of one or more data blocks managed by the meta blocks” is broadly interpreted as range of “1,036 data blocks” in “one IB metadata block 49”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “TECHNIQUES FOR REBALANCING STORAGE BETWEEN SUBSPACES” as taught by Yu, because it would provide Gross’s medium with the enhanced capability of “…rebalance space utilization between subspaces of a filesystem…utilize segregation of content across subspaces to obtain efficiency improvements and make full use of available storage space even after an imbalanced distribution of contents ” (Yu Paragraph [0005])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (U.S. Pub. No.: US 20100280996, hereinafter Gross) and further in view of Oracle (Oracle “Database Concepts,” May, 2015), and further in view of Thusoo (U.S. Patent No.: US 7188113, hereinafter Thusoo).
For claim 13, Gross and Oracle disclose the non-transitory computer readable medium of claim 1, wherein creating a space management structure including the DBA and available space level unit of at least some of data blocks managed by the meta blocks based on the meta information included in the meta blocks of the meta file and maintains the created space management structure on the memory.
However, Gross and Oracle do not explicitly disclose includes: additionally assigning the DBA of at least one data block to the space management structure based on the meta information of the one or more meta files corresponding to the space management structure, when it is identified that the number of the DBAs of the data block included in the space management structure is equal to or less than the number of the DBAs of predetermined data blocks.
Thusoo discloses includes: additionally assigning the DBA of at least one data block to the space management structure based on the meta information of the one or more meta files corresponding to the space management structure, when it is identified that the number of the DBAs of the data block included in the space management structure is equal to or less than the number of the DBAs of predetermined data blocks (Thusoo: column 9, lines 34-47, “According to an embodiment of the a group of free lists ("free list group") is maintained for each partition, or, more specifically, for a storage segment that stores data for a partition. A storage segment, is a set of one or more sets of contiguous blocks, referred to as extents. Data for a non-partitioned table is stored in one segment, data for a partitioned table is stored in multiple segments, one segment per partition. A threshold number of free lists maintained for a segment is defined by database metadata and is user configurable. That threshold number is referred to herein as MAXTFL. Contention for free lists is reduced or eliminated by ensuring that the number of slaves that modify the rows in a single partition is no larger than MAXTFL.” Where “when it is identified that the number of the DBAs of the data block included in the space management structure is equal to or less than the number of the DBAs of predetermined data blocks” is broadly interpreted as “a group of free lists ("free list group") is maintained…A threshold number of free lists maintained for a segment” which indicates if “number of free lists” is less than “A threshold number of free lists maintained for a segment,” other free data blocks are assigned to the “free lists” in order to maintain “threshold number of free lists”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TRANSACTIONAL VIRTUAL DISK WITH DIFFERENTIAL SNAPSHOTS” as taught by Gross by implementing “Reducing ” as taught by Thusoo, because it would provide Gross’s medium with the enhanced capability of “…the work of modifying partitions is distributed in a way that reduces or eliminates contention for free lists. Scalability is improved because a greater number of slaves may be used to modify data stored in partitions without increasing contention for the free lists…” (Thusoo: column 5, lines 58-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169